Citation Nr: 1144656	
Decision Date: 12/07/11    Archive Date: 12/14/11

DOCKET NO.  10-44 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for myelodysplastic syndrome (claimed as myelodysplasia) as due to ionizing radiation exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).
The Veteran served on active duty from January 1952 to January 1954.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2009 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Jackson, Mississippi, that denied the benefit sought on appeal.  The RO in St. Petersburg, FL, exercises overall jurisdiction of the claims file.

The Board notes that "myelodysplasia" is defined as an abnormality in the development of the spinal cord.  Steadman's Medical Dictionary, p. 1165, 27th Edition (2000).  The medical evidence of record clearly notes the Veteran's diagnosed disease is a blood disorder.  Thus, the Board has styled the issue of the case as shown.

The August 2009 rating decision also denied entitlement to service connection for posttraumatic stress disorder (PTSD), which the Veteran also appealed.  An RO decision review officer, in a September 2010 rating decision, granted entitlement to service connection for an anxiety disorder with an initial 10 percent rating, effective in September 2008, and the Veteran appealed the initial rating.  A Statement of the Case (SOC), which noted the grant of an increased initial rating from 10 to 30 percent also effective in September 2008, was issued in July 2011.  The claims file contains no indication the Veteran did not receive the SOC or record that it was returned by postal authorities as undeliverable.  Neither is there any record of the Veteran having submitted a substantive appeal in response to the SOC.  Thus, that issue is not before the Board and will not be discussed in the action below.  See 38 C.F.R. §§ 19.32, 20.200 (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is a radiation exposed veteran, as official records confirm his participation in Operation Upshot-Knothole.  An August 2008 rating decision granted entitlement to service connection for residuals of kidney cancer, status post-nephrectomy.  The August 2009 rating decision denied the Veteran's myelodysplasia claim because it did not manifest during his active service and because it is not deemed by VA to be either a disease specific to radiation-exposed veterans, 38 C.F.R. § 3.309(d) (2011), or a radiogenic disease listed under 38 C.F.R. § 3.311(b)(2) (2011).  In the process of denying the claim, the Jackson, MS, RO did not afford the Veteran a VA examination under 38 C.F.R. § 3.159(c)(4) or refer the Veteran's file to the Under Secretary of Benefits under the procedure set forth in 38 C.F.R. § 3.311.

Although the August 2009 rating decision was correct in determining the Veteran's disease is neither a disease specific to radiation-exposed veterans nor a radiogenic disease, the Veteran's private physician, H.R., M.D., opined in a November 2007 letter that the Veteran's myelodysplasia may have resulted from excessive radiation exposure.  The Board finds Dr. R's bare opinion is not sufficient to trigger the process of § 3.311(b)(4), as it falls short of the definition of "sound medical evidence."  See 38 C.F.R. § 3.311(c)(3).  While the Board notes that a medical nexus opinion expressed in terms such as "may" might fall short in the final analysis, see Obert v. Brown, 5 Vet. App. 30, 33 (1993), the Board agrees with the Veteran's representative that the evidence of record is sufficient to afford the Veteran a VA examination under the Duty to Assist.  See 38 C.F.R. § 3.159(c)(4).  This is especially so in as much as the Veteran's representative points out that there has not been a medical determination of any potential causality due to the Veteran's kidney cancer.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Please send the Veteran a corrective VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes an explanation as to the information or evidence needed to establish entitlement to service connection for myelodysplastic syndrome as secondary to his kidney cancer residuals under 38 C.F.R. § 3.310.

The AMC/RO should contact the Veteran and obtain the names, addresses, and approximate dates of treatment of all health care providers, VA and non-VA, who treated the Veteran for his myelodysplasia or myelodysplastic syndrome since 2007.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the veteran the opportunity to obtain and submit those records for VA review.
 
2.  After the above is complete, regardless of whether additional records are obtained, the Veteran should be afforded a VA internal examination by an appropriate oncologist, or other appropriate physician examiner.  The claims folder and a copy of this remand must be made available to the examiner for review as part of the examination.  As part of the examination, ask the examiner to render an opinion on the following questions:

If myelodysplastic syndrome is present, is it at least as likely as not (at least a 50-percent probability) causally related to the Veteran's kidney cancer?  If not, is it at least as likely as not that the kidney cancer residuals aggravates, that is, chronically worsens, the myelodysplastic syndrome?  If so, please specify what permanent, measurable increase in myelodysplastic syndrome is due to the service-connected kidney cancer.  A full explanation and rationale for any opinion rendered should be provided.

The term "at least as likely as not" or a "50-50 probability" does not mean "within the realm of medical possibility." Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

If the examiner answers both questions in the negative, ask the examiner to opine whether myelodysplastic syndrome is it at least as likely as not causally linked to his ionizing radiation exposure (See the December 2008 letter from the Defense Threat Reduction Agency providing radiation exposure estimates).

3.  After the above is complete, if the oncologist opines there is no causal connection between the myelodysplastic syndrome and the kidney cancer residuals or aggravation by the kidney cancer residuals but advises that myelodysplastic syndrome is it at least as likely as not causally linked to his ionizing radiation exposure, the AMC/RO shall do the following prior to readjudicating the claim:

The AMC/RO shall refer the claims file to the Under Secretary for Benefits for review and action under 38 C.F.R. § 3.311(b)(2) and (4).

4.  After all of the above is complete, review the Veteran's claim de novo in light of the additional evidence obtained.  If the claim is not granted to his satisfaction, send him and his representative a supplemental SOC and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration.
The case should thereafter be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify him if further action is required on his part.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



